               Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 1 of 12

                                        JUDGE FRANK MONiAt'JC

                                     UNITED STATES DISTRICT COURT                 ?tt
                                      WESTERN DISTRICT OF TEXAS
                                           EL PASO DIVISION


BRA1NDON CALLIER,                                   §                                       f5
                                                    §
                        Plaintiff,                  §
                                                    §




STRAIGHT LINE SOURCE, INC, a New
                                                   §

                                                               EP2OVO                             !82
                                                   §
York Corporation, and VINCENT                      §
BARDONG
                    Defendants.




                                PLAINTIFF'S ORIGINAL COMPLAINT

                                                    PARTIES

1.   The Plaintiff is Brandon Callier, a natural person, and was present in Texas for all calls, in this case

     in El Paso County.

2. The Defendant STRAIGHT LINE SOURCE, iNC (Straight Line) is a New York corporation and can

     be served via registered agent Thomas Telesca, Esq, 1425 RXR Plaza, East Tower 15th Floor,

     Uniondale, New York 11556.

3. The Defendant VINCENT BARDONG is a natural person, and at all times an Officer and President

     of Straight Line Source, me, resident of New York and can be served at 215 RXR Plaza, Uniondale,

     New York 11556.

                                      JURISDICTION AND VENUE

4. Jurisdiction. This Court has federal-question subject matter jurisdiction over Plaintiffs TCPA
                 Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 2 of 12




      claims pursuant to 28 U.S.C.      § 1331   because the TCPA is a federal statute. Mims v. Arrow Fin.

     Sen's.,   LLC, 565 U.S. 368, 372 (2012). This Court has supplemental subject matter jurisdiction        over

     Plaintiffs claim arising under Texas Business and Commerce code 305 .053 because that claim

     arises from the same nucleus of operative fact, i.e., Defendants' telemarketing robocalls to Plaintiff;

     adds little complexity to the case; and doesn't seek money damages, so it is unlikely to predominate

     over the TCPA claims.

5.   Personal Jurisdiction. This Court has general personal jurisdiction over the defendant because they

     have repeatedly placed calls to Texas residents, and derive revenue from Texas residents, and they

     sell goods and services to Texas residents, including the Plaintiff.

6. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2) because a substantial

     part of the events giving rise to the claimsthe calls and sale of goods and services directed at

     Texas residents, including the Plaintiffoccurred in this District and because the Plaintiff resides in

     this District. Residing in the Western District of Texas when he received a substantial if not every

     single call from the Defendants that are the subject matter of this lawsuit.

7.   This Court has venue over the defendants because the calls at issue were sent by or on behalf of the

     above-named defendants to the Plaintiff, a Texas resident.



                           THE TELEPHONE CONSUMER PROTECTION ACT

                                                 OF 1991, 47 U.S.C. § 227

8. In 1991, Congress enacted the TCPA to restrict the use         of sophisticated telemarketing equipment that
     could target millions of consumers en masse. Congress found that these calls were not only a

     nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate

     commerce generally.    See   S.   Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N.
               Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 3 of 12




    1968, 1969-71.

9. The TCPA makes it unlawful "to make any call (other than a call made for emergency purposes or

   made with the prior express consent of the called party) using an automatic telephone dialing system

   or an artificial or prerecorded voice ... to any telephone number assigned to a ... cellular telephone

   service." 47 U.S.C.    §   227(b)(1)(A)(iii).

10. The TCPA makes it unlawful "to initiate any telephone call to any residential telephone line using an

   artificial or prerecorded voice to deliver a message without the prior express consent of the called

   party, unless the call is initiated for emergency purposes, is made solely pursuant to the collection of

   a debt owed to or guaranteed by the United States, or is exempted by rule or order" of the Federal

   Communication Commission ("FCC"). 47 U.S.C. § 227(b)(l)(B).

11. The TCPA provides a private cause of action to persons who receive calls in violation of § 227(b).

   47 U.S.C.   §   227(b)(3).

12. Separately, the TCPA bans making telemarketing calls without a do-not-call policy available upon

   demand. 47 U.S.C.      §   227(c); 47 C.F.R.    §   64.1200(d)(l).'

13. The TCPA provides a private cause        of action to persons who receive calls in violation of § 227(c) or

   a regulation promulgated thereunder. 47 U.S.C.            §   227(c)(5).

14. According to fmdings of the FCC, the agency vested by Congress with authority to issue regulations

   implementing the TCPA, automated or prerecorded telephone calls are a greater nuisance and

   invasion of privacy than live solicitation calls and can be costly and inconvenient.

15. The FCC also recognizes that "wireless customers are charged for incoming calls whether they pay

   in advance or after the minutes are used." In re Rules and Regulations Implementing the Tel.



'See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017) (codifying a
June 26, 2003 FCC order).
              Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 4 of 12




    Consumer Prot. Act of1991, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).

16. The FCC requires "prior express written consent" for all autodialed or prerecorded telemarketing

    robocalls to wireless numbers and residential lines. In particular:[A] consumer's written consent to

   receive telemarketing robocalls must be signed and be sufficient to show that the consumer: (1)

    received clear and conspicuous disclosure of the consequences of providing the requested consent,

    i.e., that the consumer will receive future calls that deliver prerecorded messages by or on behalf of a

    specific seller; and (2) having received this information, agrees unambiguously to receive such calls

   at a telephone number the consumer designates. In addition, the written agreement must be obtained

   without requiring, directly or indirectly, that the agreement be executed as a condition of purchasing

   any good or service.

17. In the Matter ofRules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC

   Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted). FCC regulations

   "generally establish that the party on whose behalf a solicitation is made bears ultimate

   responsibility for any violations." In the Matter of Rules and Regulations Implementing the Tel.

   Consumer Prot. Act of1991, 10 FCC Rcd. 12391, 12397 ¶ 13 (1995).

18. The FCC confirmed this principle in 2013, when it explained that "a seller   ... may be held

   vicariously liable under federal common law principles of agency for violations of either section

   22 7(b) or section 227(c) that are committed by third-party telemarketers." In the Matter of the Joint

   Petition Filed by Dish Network, LLC, 28 FCC Rcd. 6574, 6574 ¶ 1 (2013).

19. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, inc., 569 F.3d 946, 951

   52 (9th Cir. 2009).

20. A corporate officer involved in the telemarketing at issue may be personally liable under the TCPA.

   E.g., Jackson Five Star Catering, Inc.   v.   Beason, Case No. 10-10010, 2013 U.S. Dist. LEXIS
              Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 5 of 12




    159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[Mjany courts have held that corporate actors can be

    individually liable for violating the TCPA where they had direct, personal participation in or

   personally authorized the conduct found to have violated the statute." (internal quotation marks

    omitted)); Mary/andy. Universal Elections, 787 F. Supp. 2d 408, 415       16 (D. Md. 2011)   ("If an

    individual acting on behalf of a corporation could avoid individual liability, the TCPA would lose

    much of its force.")

                            The Texas Business and Commerce Code 305.053

21. The Texas Business and Commerce code has an analogous portion that is related to the TCPA and

   was violated in this case.

22. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or subchapter A

    and seek $500 in statutory damages or $1500 for willful or knowing damages.



                                       FACTUAL ALLEGATIONS

23. The Plaintiff has received at least 10 calls over seven (7) days to his cell phone, 915-383-4604

   without consent and not related to an emergency purpose, offering short term business funding.

24. On September 14, 2020 Plaintiff when the Plaintiff answered the phone there was a long delay and

   then an audible beep before he was connected to a live representative, indicating the call was made

   using an automated telephone dialing system. The phone call used spoofed caller ID 862-371-0588.

25. Plaintiff was connected to representative Joseph Bochichio who asked Plaintiff if he required

   business funding.

26. The Plaintiff did not want or need business funding. However, in order to cease harassment from the

   anonymous robocallers, such as the defendants, Plaintiff told the representative he needed business

   funding for the sole purpose of identifying who was calling andlor the company who was responsible
               Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 6 of 12




   for calling.

27. Plaintiff then received an email from jobochiochio(straight1inesource.com with an application for

   business funding through Straight Line Source, Inc.

28. Plaintiff received multiple calls from a variety of spoofed caller ID's that were initiated using an

   automated telephone dialing system. The calls were on behalf of Straight Line. The calls generally

   had a delay of 3-4 seconds of dead air before an audible tone connected the Plaintiff to a

   representative, indicating the calls were initiated using an ATDS. The Plaintiff received at least 10

   calls in seven (7) days.

29. Each and every    call   was initiated using a spoofed caller ID, and each and every telemarketer the

   Plaintiff spoke with failed to properly identify themselves and the parties they were calling on behalf

   of.

30. Plaintiff received the following calls from the Defendants (Table A).

   I
       Phone NumberiCaHer ID       IDate          ITime
       862-371-0588   UNKNOWN NAME      9/18/2020                       1:03PM
       862-371-0588   UNKNOWN NAME                9/15/2020            12:53 PM
       862-371-0588   UNKNOWN NAME                9/12/2020            12:10 PM
       862-371-0588   UNKNOWN NAME                9/15/2020             955AM
       862-371-0588   UNKNOWN NAME                9/14/2020             253PM
       862-371-0588   UNKNOWN NAME                9/14/2020            1244PM
       862-371-0588   UNKNOWN NAME                9/14/2020            1244PM
       862-371-0588   UNKNOWN NAME                9/14/2020            1200PM
       862-371-0588   UNKNOWN NAME                9/14/2020            11:48AM

31. Each and every call was placed without the maintenance of an internal do-not-call policy. Each and

   every call failed to identify the telemarketers and parties they were calling on behalf of. Each and

   every call was placed without training their agents/employees on the use of an internal do-not-call

   policy.

32. Mr. Callier has a limited data plan. Incoming text messages chip away at his monthly allotment.
               Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 7 of 12




33. Mr. Callier has limited data storage capacity on his cellular telephone. Incoming telemarketing calls

    consumed part of this capacity.

34. No emergency necessitated the calls

35. Each call was sent by an ATDS.

36. None   of the defendants ever sent Mr. Callier any do-not-call policy.

37. On information and belief, the defendant did not have a written do-not-call policy while it was

    sending Mr. Callier the unsolicited calls.

38. On information and belief, the defendant did not train its agents who engaged in telemarketing on

   the existence and use of any do-not-call list.



                                      Vicarious Liability of the Sellers

39. These parties are vicariously liable under the theories of actual authority, apparent authority, and

   ratification, and as well as liable because any other result would impair the underlying purpose of the

   TCPA.

40. Straight Line and Vincent Bardong are the liable parties as the direct beneficiaries of the illegal

   telemarketing calls as they stood to gain the Plaintiff as a client and quoted the Plaintiff their services

   in obtaining business funding.

41. The email shows that the beneficial party who was gaining customers was Straight Line.

                 THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE

                      DETERRENT EFFECT AND PURPOSE OF THE TCPA

42. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers should be held

   liable for their violations of the TCPA. Courts have looked at the purpose of the TCPA and found

   that not holding the sellers liable through vicarious liability would undermine the purpose of the
              Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 8 of 12




    TCPA.



                       INJURY, HARM, DAMAGES, and ACTUAL DAMAGES

                                      AS A RESULT OF THE CALLS

43. Defendant's calls harmed the Plaintiff by causing the very harm that Congress sought to preventa

    "nuisance and invasion of privacy."

44. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's rights and

    interests in Plaintiff's cellular telephone.

45. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's rights and

    interests in Plaintiff's cellular telephone line.

46. Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

47. The Plaintiff has been harmed, injured, and damages by the calls including, but not limited to:

    Reduced Device Storage space

    Reduced data plan usage

    Invasion of privacy

    Decreased cell phone battery life

    More frequent charging of my cell phone resulting in reduced enjoyment and usage of my cell phone

    Reduced battery usage

   Annoyance

   Frustration

   Anger

                            The Plaintifi's cell phone is a residential number

48. The calls were to the Plaintiffs cellular phone 915-383-4604 which is the Plaintiff's personal cell

                                                        g
              Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 9 of 12




    phone that he uses for personal, family, and household use. The Plaintiff maintains no landline

    phones at his residence and has not done so for at least 15 years and primarily relies on cellular

    phones to communicate with friends and family. The Plaintiff also uses his cell phone for navigation

    purposes, sending and receiving emails, timing food when cooking, and sending and receiving text

    messages. The Plaintiff further has his cell phone registered in his personal name, pays the cell

    phone from his personal accounts, and the phone is not primarily used for any business purpose.

                    Violations of the Texas Business and Commerce Code 305.053

49. The actions of the defendants violated the Texas Business and Commerce Code 305.053 by placing

   automated calls to a cell phone which violate 47 USC 227(b). The calls by the defendants violated

    Texas law by placing calls with a pre-recorded message to a cell phone which violate 47 USC

   227(c)(5) and 47 USC 227(d) and 47 USC 227(d)(3) and 47 USC 227(e).

50. The calls by the defendants violated Texas law by spoofing the caller ID's per 47 USC 227(e) which

   in turn violates the Texas statute.


                                         I. FIRST CLAIM FOR RELIEF

            (J4on-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                          (Against All Defendants)

       1.       Mr. Callier realleges and incorporates by reference each and every allegation set forth in

the preceding paragraphs.

       2.      The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the TCPA, 47 U.S.C.   §   227(b)(1)(A), by making non-emergency

telemarketing robocalls to Mr. Callier's cellular telephone number without his prior express written

consent.
              Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 10 of 12




        3.       Mr. Callier is entitled to an award of at least $500 in damages for each such violation. 47

U.S.C. § 227(b)(3)(B).

        4.       Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or

willful violation. 47 U.S.C.   §   227(b)(3).

        5.       Mr. Callier also seeks a permanent injunction prohibiting Defendants and their affiliates

and agents from making non-emergency telemarketing robocalls to cellular telephone numbers without

the prior express written consent of the called party.


                                       II. SECOND CLAIM FOR RELIEF

               (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                            (Against All Defendants)

        6.      Mr. Callier realleges and incorporates by reference each and every allegation set forth in

the preceding paragraphs.

        7.      The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of FCC regulations by making telemarketing solicitations despite lacking:

                a.       a written policy, available upon demand, for maintaining a do-not-call list, in

violation of 47 C.F.R.   § 64.1200(d)(1);2

                b.       training for the individuals involved in the telemarketing on the existence of and

use of a do-not-call list, in violation of 47 C.F.R.   § 64.1200(d)(2);3   and,

                c.       in the solicitations, the name of the individual caller and the name of the person or

entity on whose behalf the call is being made, in violation of 47 C.F.R.          § 64.1200(d)(4).4



2
        id. at 425 (codifying a June 26, 2003 FCC order).
    See id. at 425 (codifying a June 26, 2003 FCC order).
        id. at 425-26 (codifying a June 26, 2003 FCC order).
                                                         10
                 Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 11 of 12




          8.        Mr. Callier is entitled to an award of at least $500 in damages for each such violation. 47

U.S.C.    §   227(c)(5)(B).

          9.        Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or

willful violation. 47 U.S.C. § 227(c)(5).

          10.       Mr. Callier also seeks a permanent injunction prohibiting Defendants and their affiliates

and agents from making telemarketing solicitations until and unless they (1) implement a do-not-call list

and training thereon and (2) include the name of the individual caller and AFS's name in the

solicitations.


                                        III. THIRD CLAIM FOR RELIEF

                        (Violations of The Texas Business and Commerce Code 305.053)

          11.       Mr. Callier realleges and incorporates by reference each and every allegation set forth in

the preceding paragraphs.

          12.      The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the Texas Business and Commerce Code 305.053, by making non-

emergency telemarketing robocalls to Mr. Callier' s cellular telephone number without his prior express

written consent in violation of 47 USC 227 et seq. The Defendants violated 47 USC 227(d) and 47 USC

227(d)(3) and 47 USC 227(e) by using an ATDS that does not comply with the technical and procedural

standards under this subsection.

          13.      Mr. Callier is entitled to an award of at least $500 in damages for each such violation.

Texas Business and Commerce Code 305.053(b)

          14.      Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or

willful   violation. Texas Business and Commerce Code 305.053(c).
                                                        11
              Case 3:20-cv-00282-FM Document 1 Filed 11/13/20 Page 12 of 12




                                        IV. PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Brandon Callier prays for judgment against the defendants jointly and

severally as follows:

         A.     Leave to amend this Complaint to name additional DOESs as they are identified and to

conform to the evidence presented at trial;

         B.     A declaration that actions complained of herein by Defendants violate the TCPA and

Texas state law;

         C.     An injunction enjoining Defendants and their affiliates and agents from engaging in the

unlawful conduct set forth herein;

         D.     An award of $3000 per call in statutory damages arising from the TCPA intentional

violations jointly and severally against the corporation and individual for seven calls.

         E.     An award of $1,500 in statutory damages arising from violations of the Texas Business

and Commerce code 305.053

         F.    An award to Mr. Callier of damages, as allowed by law under the TCPA;

         G.    An award to Mr. Callier of interest, costs and attorneys' fees, as allowed by law and

equity

         H.     Such further relief as the Court deems necessary, just, and proper.


November 13, 2020




rtl,O
Brandon Callier
Plaintiff, Pro Se
6336 Franldin Trail
El Paso, TX 79912
915-383-4604
                                                     12
